THE CUTLER TRUST FIRST AMENDMENT TO THE CUSTODY AGREEMENT THIS FIRST AMENDMENT dated as of September 14, 2012, to the Custody Agreement dated April 18, 2005, (the “Custody Agreement”), is entered into by and between The Cutler Trust, a Delaware business trust (the "Trust") and U.S. Bank, N.A., a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Custody Agreement; and WHEREAS, the Trust and the Custodian desire to amend the Custody Agreement to add a fund; and WHEREAS, Article XIV, Section 14.04 of the Custody Agreement allows for its amendment by mutual agreement of the parties; NOW, THEREFORE, the parties agree as follows: The reference in the first recital to the Custody Agreement “acting with respect to the Cutler Value Fund (the “Fund”), a series of the Trust operated and administered by the Trust” is hereby deleted and replaced with “acting with respect to the Cutler Equity Fund (formerly the Cutler Value Fund) and the Cutler Income Fund (each a “Fund”, collectively the “Funds”), each a series of the Trust operated and administered by the Trust”. Except to the extent amended hereby, the Custody Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. THE CUTLER TRUST U.S. BANK, N.A. By: /s/ Erich M. Patten By: /s/ Michael R. McVoy Printed Name: Erich M. Patten Printed Name: Michael R. McVoy Title: President Title: Senior Vice President 9/2012
